EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the Application Data Sheet filed 18 May 2021.

The application has been amended as follows:
In line 2 of paragraph [0001] of the specification, amend "continuation" to  --divisional--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.M.W/Examiner, Art Unit 3771    
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771